195 Church Street New Haven, CT06510 PRESS RELEASE Contact: Glenn I. MacInnes E. V. P. & Chief Financial Officer 203 789 2639 NewAlliance Reports 26% Increase Over Prior Year Fourth Quarter Earnings Continued Revenue and Deposit Growth Highlighted New Haven, Connecticut, January 26, 2010 – NewAlliance Bancshares, Inc. (“NewAlliance” or the “Company”) (NYSE: NAL), the holding company for NewAlliance Bank, today released the results of its operations for the fourth quarter and full year Net income for the quarter was $12.1 million, an increase of 25.7% from $9.6 million for the fourth quarter of 2008. Earnings per diluted share for the quarter were $0.12 compared to $0.10 per diluted share for the prior year fourth quarter. For the year-ended December 31, 2009, net income improved to $46.4 million, or $0.47 per diluted share, compared to the prior year of $45.3 million, or $0.45 per diluted share, representing a 2.5% increase in net income year over year. Revenue grew to $262.5 million in 2009, a 6.7% increase over 2008. For the fourth quarter of 2009, revenue of $66.8 million was up 11.1% over the fourth quarter of 2008 and down by 2.1% from the linked quarter. The Company also announced that its Board of Directors voted today to pay a quarterly dividend of $0.07 per share on February 18, 2010 to shareholders of record on February 8, 2010. This will be the Company’s 23rd consecutive quarterly dividend paid. Peyton R.
